

114 S2975 RS: Federal Information Systems Safeguards Act of 2016
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 647114th CONGRESS2d SessionS. 2975[Report No. 114–361]IN THE SENATE OF THE UNITED STATESMay 23, 2016Mrs. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 27, 2016Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo provide agencies with discretion in securing information technology and information systems. 
	
 1.Short titleThis Act may be cited as the Federal Information Systems Safeguards Act of 2016. 2.Agency discretion to secure information technology and information systems (a)In generalIn carrying out section 3554 of title 44, United States Code, any action taken by the head of an agency that is necessary to limit, restrict, or prohibit access to any website the head of the agency determines to present a current or future security weakness or risk to the information technology or information system under the control of the agency, and any impact or implementation of such action, shall not be subject to chapter 71 of title 5, United States Code.
			(b)Consideration of communication needs
 (1)In generalAfter taking an action under subsection (a), the head of an agency shall, upon the request of employees of the agency, take into consideration and seek guidance on the personal communication needs of the employees of the agency.
 (2)Rule of constructionNothing in this subsection shall be construed to establish a right to collective bargaining. (b) (c)DefinitionsIn this section—
 (1)the terms agency and information system have the meanings given the terms in section 3502 of title 44, United States Code; and (2)the term information technology has the meaning given the term in section 3552 of title 44, United States Code.September 27, 2016Reported with amendments